HARPER, J.
Appellant was indicted, tried, and convicted in the district court of Grayson county, charged with a violation of the local option law, and his punishment assessed at two years’ confinement in the penitentiary.
The Assistant Attorney General has filed a motion to strike out the statement of facts, which is copied in the transcript. The Acts of the 31st Legislature require that in felony cases the statement of facts shall be made out and filed in duplicate, and the original shall he sent to this court on appeal. The Legislature had evidently two objects in view; (1) That mistakes in copying it would be avoided, and we would have a correct statement; (2) copying statement of facts in the record has been an item of enormous cost to the state, and the Legislature wanted to stop this drain on the treasury — both objects being commendable. The motion is sustained, and the statement of facts is stricken from the record.
In the absence of a statement of facts, this court presumes that the law, and all the law, applicable to any state of facts that might be proven under the indictment, has been properly presented in the charge.
Judgment affirmed.